Case 2:15-cr-00701-ODW Document 322 Filed 08/06/20 Page 1 of 1 Page ID #:2961




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           AUG 6 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        Nos. 19-50327
                                                      19-50328
                 Plaintiff-Appellee,                  19-50329

  v.                                             D.C. Nos. 2:15-cr-00701-ODW-2
                                                           2:15-cr-00103-ODW-2
JIAN SHENG TAN, AKA Raymond, AKA                           2:14-cr-00702-ODW-1
Raymond Tan,                                     Central District of California,
                                                 Los Angeles
                 Defendant-Appellant.
                                                 ORDER

       Appellant’s unopposed motion for voluntary dismissal of these consolidated

appeals (Docket Entry No. 13 in Appeal No. 19-50327, Docket Entry No. 13 in

Appeal No. 19-50328, and Docket Entry No. 14 in Appeal No. 19-50329) is

granted. These appeals are dismissed. See Fed. R. App. P. 42(b); 9th Cir. R. 27-

9.1.

       This order served on the district court acts as the mandate of this court.


                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Nitzana Alzalde
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7
